Title: To Benjamin Franklin from Sargent Aufrere & Co., 15 January 1762
From: Sargent Aufrere & Co.
To: Franklin, Benjamin


To B. Franklin, Esqr;
Dear Sir,
Mincing Lane 15th Janry. 1762
We have this Morning receiv’d your two Letters, that of the 8th. Instant, which you had intended to favour us with sooner, and this of the 14th. Instant, in which to be sure what you say regarding the Colony Drafts, of the Regret you shall feel to let any of them go back, and the very evident Service that will be done the Colony, by preventing it, is so clear and unanswerable, that we can’t help feeling an equal Concern upon the Occasion with yourself, and will therefore out of Respect to you (though we cannot do it out of the Money we are to receive for the Colony,) resolve to pay them out of our own, and that without accepting any Security other than that which we know we have in your Character, of your good Offices with the Colony, to obtain our Reimbursement, as soon as possible, as it really never was so inconvenient for us to do any Thing of this kind, as it is at present, from various Circumstances that you can’t be a Stranger to. We have done you the Justice to explain to Mr. Barclay the Reasons on which you applyed to us, and invited him to join in this Advance for the Colony, but he seems to think it too delicate a Thing for him to meddle in, and declines it. We shall always shew ourselves, Dear Sir, Your assured Friends and humble Servants,
Sargent Aufrere & Co.
